 1 McGREGOR W. SCOTT
   United States Attorney
 2 BENJAMIN E. HALL
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Defendants

 7

 8

 9
                                 IN THE UNITED STATES DISTRICT COURT
10
                                   EASTERN DISTRICT OF CALIFORNIA
11

12
     GLENN-COLUSA IRRIGATION DISTRICT,                      Case No. 2:17-cv-00120-WBS-CKD
13
                                   Plaintiff,               STIPULATION AND PROPOSED
14                                                          ORDER FOR CONTINUANCE
                            v.                              OF HEARING REGARDING
15                                                          JUSTICIABILITY OF CLAIM
   UNITED STATES ARMY CORPS OF                              UNDER ADMINISTRATIVE
16 ENGINEERS, et al.,                                       PROCEDURE ACT, TRIAL DATE,
                                                            AND RELATED DEADLINES
17                                 Defendants.

18

19

20          Pursuant to the tentative settlement of this matter, and in order to allow the parties time to
21 seek requisite approvals and resolve certain ancillary issues related to implementation of the

22 settlement (see Minutes, Doc. 71), the parties to this action hereby stipulate and agree and

23 respectfully request that the Court issue an order as follows:

24          1.     The hearing regarding justiciability of Plaintiff’s claim under the Administrative
25 Procedure Act, currently set for September 16, 2019, at 1:30 p.m. (see Docs. 62, 69-1 and 70), shall

26 be continued to March 9, 2020, at 1:30 p.m. in Courtroom 5.
27          2.     The trial set for October 8, 2019, shall be continued to May 12, 2020, at 9:00 a.m. in
28 Courtroom 5.

     STIPULATION AND PROPOSED ORDER                     1
     FOR CONTINUANCE OF APA HEARING, TRIAL
30   DATE, AND RELATED DEADLINES
 1         3.      All remaining deadlines under the Final Pretrial Order, Doc. 54, specifically the

 2 deadlines for lodging proposed Findings of Fact and Conclusions of Law (Section III), filing Trial

 3 Briefs (Section IV), exchanging exhibits (Section VII) and designating portions of interrogatories

 4 and depositions (Section IX) shall be adjusted to the new trial date of May 12, 2020.

 5                                                            Respectfully submitted,

 6 Dated: September 13, 2019                                  McGREGOR W. SCOTT
                                                              United States Attorney
 7
                                                             / /s/ Benjamin E. Hall
 8
                                                              BENJAMIN E. HALL
 9                                                            Assistant U.S. Attorney
                                                              Attorney for Defendants
10

11 Dated: September 13, 2019                                  SOMACH SIMMONS & DUNN
                                                              A Professional Corporation
12

13                                                            [Authorized September 13, 2019]

14                                                           / /s/ Stuart L. Somach
                                                              STUART L. SOMACH
15                                                            Attorneys for Plaintiff
16

17                                                ORDER
18         IT IS SO ORDERED.
19

20 Dated: September 13, 2019

21

22

23

24

25

26
27

28

     STIPULATION AND PROPOSED ORDER                   2
     FOR CONTINUANCE OF APA HEARING, TRIAL
30   DATE, AND RELATED DEADLINES
